Charles A. Mathis Chief Financial Officer Science Applications International Corporation 1rive Mclean, VA 22102 March 3, 2017 VIA EDGAR Mr. Craig D. Wilson Sr. Asst. Chief Accountant Office of Information Technologies and Services treet NE Washington, D.C. 20549 RE: Science Applications International Corporation Form 10-K for the Fiscal Year Ended January 29, 2016 Filed March 29, 2016 File No. 001-35832 Dear Mr. Wilson: We are writing in response to the letter dated February 9, 2017 from the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to Science Applications International Corporation (the “Company”, “SAIC”, “we”, “us”, or “our”). This letter sets forth the Company’s responses to that comment letter. For your convenience, we have reprinted the Staff’s original comments in bold, followed by our responses.
